 



Exhibit 10.17
SCHEDULE OF NAMED EXECUTIVE OFFICERS WHO HAVE ENTERED INTO THE FORM OF
INDEMNIFICATION AGREEMENT AS SET FORTH IN EXHIBIT 10.16
Each of the following Named Executive Officers has entered into a Form of
Indemnification Agreement as set forth in Exhibit 10.16 as of the date indicated
below:

      NAME   DATE
Carlos M. Cardoso
  May 29, 2003
Stanley B. Duzy
  December 12, 2000
William Y. Hsu
  April 27, 2004
Ronald C. Keating
  March 1, 2006
Frank P. Simpkins
  December 12, 2000
Catherine R. Smith
  May 11, 2005
Markos I. Tambakeras
  July 1, 1999

 